Citation Nr: 1810221	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, to include as secondary to service-connected right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis.

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for colon cancer, to include as due to trauma.

5.  Entitlement to a rating in excess of 20 percent for right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis.  



ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from August 1972 to March 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In its October 2015 decision, the Board granted the reopening of the claim for entitlement to service connection for a vision disability and remanded the claims for service connection for a vision disability, colon cancer, right hip disability, pelvis disability, and an increased rating for residuals of a right femur fracture for further development.  

In October 2015, the Board also remanded the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and the propriety of the rating reduction for bipolar disorder for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  

Although the RO issued an SOC in April 2017 regarding the issues of propriety of the rating reduction for bipolar disorder and entitlement to a TDIU, the Veteran did not submit a VA Form 9, substantive appeal, to perfect the appeal.  Therefore, these issues are not currently before the Board and the Board will not address any arguments regarding these issues.  

In a September 2017 rating decision, the RO granted service connection for right hip and pelvis osteoarthritis, but since separate evaluations for the right hip and pelvis could not be established (based on October 2016 VA examination opinions), the RO included these disabilities with the evaluation for right femur fracture.  The RO considered this to be a grant of service connection for the Veteran's right hip and pelvis disabilities.  Therefore, the Veteran's claims for entitlement to service connection for these disabilities are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO also increased the evaluation to 20 percent for right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis.  

Furthermore, in the October 2015 decision, the Board did not address the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  Therefore, this decision will address this issue.  

The Board also notes that in January 2018, the Veteran submitted correspondence arguing that there was clear and unmistakable error (CUE) that VA had misdiagnosed him with colon cancer.  However, the Board finds that this is not clear and unmistakable error.  Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3 ).  Here, it appears that the Veteran is referring to a misdiagnosis or mischaracterization of an issue.  This will be discussed below.  As to the other issues raised in his written statement, if he wishes to file a new claim for service connection, this must be done on the appropriate form.

The issues of an increased rating for right femur fracture and service connection for colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied service connection for a back disability based essentially on a finding that the Veteran's service treatment records did not suggest a chronic back disability and lack of continuity of symptomatology to relate any present complaint to the acute back problems that were noted during service.

2.  Evidence since the June 1995 rating decision that denied service connection for a back disability is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's lower back disability, diagnosed as degenerative disc disease (DDD)/degenerative joint disease (DJD) of the lumbar spine with posterior dislocation of the coccyx, is etiologically related to his military service.  

4.  The Veteran's vision disability is not of service onset or otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied service connection for a back disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a back disability, diagnosed as DDD/DJD of the lumbar spine with posterior dislocation of the coccyx, have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 307, 309 (2017).

4.  The criteria for service connection for a vision disability have not been met.  38 U.S.C. §§ 1110, 1131 , 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent and relevant records have been obtained, to the extent available.  

Finally, the Veteran has not raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal decided herein.  

A.  Reopening Claim

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The Veteran is seeking service connection for a back disability, to include as secondary to right femur fracture.  In a November 1994 rating decision, the RO initially denied service connection for ankylosing spondylitis, essentially on a finding that there was no current evidence to show the existence of ankylosing spondylitis.  A subsequent rating decision, in June 1995, denied service connection for chronic back pain syndrome on the basis that the Veteran's service treatment records did not suggest a chronic back disability and lack of continuity of symptomatology to relate any present complaint to the acute back problems that were noted during service.  The Veteran did not appeal the June 1995 rating decision, or submit new and material evidence within one year of that decision; therefore, it is final.  In the October 2009 rating decision presently on appeal, the RO continued the denial of service connection for a back disability.  

The evidence received since the June 1995 rating decision includes an October 2016 VA examination for the Veteran's back condition.  During this VA examination, the Veteran was diagnosed with DDD/DJD of the lumbar spine with posterior dislocation of the coccyx.  The Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a back disability is reopened.  

B.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis and malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 9 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

Back Disability

The Veteran is seeking service connection for a back disability, to include as due to the service-connected right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis.  The Veteran contends that he sustained injuries to his back from a car accident that occurred while he was in service in 1973.  See January 2018 Correspondence.  The Veteran contends that he has had lower back pain ever since then.  See August 2014 VA treatment records in CAPRI.  

Service treatment records show that the Veteran had back problems during service.  A September 1973 health record shows that the Veteran was involved in a car accident, and was diagnosed with a fractured mid-shaft right femur.  In June 1976, March 1980, and June 1980 the Veteran complained of back pain.  However, the Veteran's January 1987 (separation) Report of Medical Examination and Report of Medical History were silent for any back problems. 

An October 2016 VA examination reflects a current diagnosis of degenerative arthritis of the spine or degenerative disc disease/degenerative joint disease of the lumbar spine with posterior dislocation of the coccyx.  

The question to be resolved in this case is whether the Veteran's current back disability is related to his military service.  In weighing the evidence of record, the Board finds that the most probative evidence of record is at least in relative equipoise as to whether the Veteran's back disability is related to his service.  

In June 1994, the Veteran was afforded a VA examination for his back.  The Veteran complained of constant back ache.  The VA examiner concluded that the Veteran's x-rays were negative for evidence of ankylosing spondylitis or arthritic changes.  

In January 1995, the Veteran submitted a letter dated January 1995 from an Air Force medical chief, Major J.R.S.  In the letter, Major J.R.S. stated that the Veteran presented to the family practice clinic in December 1994 for evaluation and second opinion regarding chronic back pain syndrome.  He reported that the Veteran stated that the Veteran had hurt his back while on active duty and had intermittent back pain ever since service.  Major J.R.S. opined that it was his opinion that the Veteran's back pain could be secondary to injury while on active duty; however, further research of records would be necessary.  

Post service treatment records show that the Veteran continuously complained of lower back pain.  For example, in an October 1997 VA treatment record, it was noted that the Veteran had a history of back pain.  In a May 2007 VA treatment record, it was noted that the Veteran had a history of lower back pain since a 1973 car accident.  

However, the VA examiner in October 2016 opined that it was less likely than not that the Veteran's back condition is related to service.  Also, the VA examiner explained that the could not comment on any aggravation of the back condition relative to the right hip and leg length discrepancies due to an inability to separate out symptoms and natural progression.  The Veteran's deconditioning, obesity and age were contributing risk factors for back pain and arthritis.  

Based on the foregoing, as to the Veteran's lay statements that he has had back pain ever since service, the Board finds that the Veteran is competent to identify symptoms of chronic, intermittent back pain in service and post-service, and there is no indication that his statements are not credible.  The evidence of record shows that the Veteran has had a long history of back pain dating back to service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he experienced chronic symptoms of back pain in service and continuous symptoms of back pain after service separation; therefore, the criteria for service connection based on chronicity and continuity have been met.  

The Board notes that while the October 2016 VA examiner opined that it was less likely than not that the Veteran's back pain was caused by service, this opinion lacked a sufficient rationale.  The VA examiner did not adequately consider or address the Veteran's lay statements with regard to continuity of symptomatology since service separation, and did not address the positive medical opinion from Major J.R.S submitted by the Veteran in January 1995.  Accordingly, the Board finds that the VA opinion was not based on a full and accurate factual background with regard to the Veteran's long history of back symptomatology.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

As to the January 1995 medical opinion, the Board notes that the opinion is speculative as to whether the Veteran's back pain is related to his military service.  Also, there is no indication that the medical opinion took into account the Veteran's full medical history and only relied on the Veteran's lay statements.  

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back disability is related to his service.  Resolving reasonable doubt in the Veteran's favor, service connection for a back disability, diagnosed as DDD/DJD of the lumbar spine with posterior dislocation of the coccyx, is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159(c)(4), 3.303(b), 3.309(a) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Vision Disability

The Veteran is seeking service connection for a vision disability.  The Veteran contends that he went blind in his left eye due to complications from a motor vehicle accident that occurred in September 1973 during his time in service.  See January 2018 Correspondence.  The Veteran also stated that he had ocular hypertension and blurred vision and increased eye pressure for many years while in service and afterwards.  See December 1997 Correspondence.  

Here, regarding the first element of service connection of a current diagnosis, an October 2016 VA examination diagnosed the Veteran with age related (senile) bilateral nuclear cataract.  The VA examiner also noted that the Veteran had a diagnosis of asymptomatic right esotropia and mild amblyopia without diplopia that was documented at the November 1979 and May 1981 service examinations with no mention of ocular trauma related defect.  

Service treatment records show that the Veteran had problems with his vision while in service.  On the Veteran's April 1972 Report of Medical Examination (entrance) it was noted that the Veteran had a history of amblyopia.  In a November 1973 ophthalmologic consultation note, it was noted that the Veteran had an auto accident in September 1973 and that the Veteran had injury to the back of his head.  The Veteran complained of blurred vision.  The Veteran was diagnosed with uncrossed diplopia.  In his February 1987 Medical Board Report, it was noted that the Veteran had worn corrective lenses since 1974 for defective distant and near visual acuity in both eyes.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, amblyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Here, the Veteran is not entitled to service connection for amblyopia or estropia because they are considered to be refractive error of the eye or developmental defect.  Additionally, the October 2016 VA examiner opined that the Veteran's amblyopia and strabismus were less likely than not to have been impacted negatively due to head trauma in 1973.  The VA examiner explained that a review of the November 1979 to May 1981 examinations was comparable to the current subjective and objective findings of refractive error and amount of esotropia.  Additionally, neither the 1979 nor 1981 examinations documented or mentioned ocular trauma.  The VA examiner attributed this to the asymptomatic nature of the congenital condition and that no change in visual (refractive or estropia) status occurred.  

As to the Veteran's diagnosis of bilateral cataracts, the Board will look to the medical nexus opinions of record to determine whether the Veteran's cataracts are related to his military service.  The October 2016 VA examiner opined that the Veteran's age related (senile) nuclear cataracts in both eyes were less likely than not incurred in service or due to any trauma incurred during the Veteran's automobile accident.  The VA examiner explained that the Veteran had a typical symmetric "senile" nuclear type of cataract in each eye, which was consistent with the age of the Veteran.  A traumatic type of cataract was asymmetric and usually involved anterior and posterior cortical changes resulting in earlier cataract surgery.  Therefore, it was more likely than not (less than 50 percent probability) that age was the cause of the cataracts and not due to head trauma.  

The Board assigns great probative value and weight to the October 2016 VA medical opinion.  The VA examiner took into account the Veteran's medical history and supports his conclusions with sufficient rationale.  As there is no other medical nexus opinion of record, the Board finds that the VA examiner's opinions significantly weigh against the Veteran's claim for service connection for a vision disability.

As for the Veteran's statements that his vision disability is related to service, while he may be competent to testify as to the experiences he encountered in service as well as the symptoms he now experiences, it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether his vision disability may be related to incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's vision disability and his military service.  Accordingly, the appeal seeking service connection for a vision disability must be denied.  


ORDER

The appeal to reopen a claim for service connection for a back disability, diagnosed as DDD/DJD of the lumbar spine with posterior dislocation of the coccyx, is granted.

Service connection for a back disability is granted.  

Service connection for a vision disability is denied.  

REMAND

Increased Rating for Right Femur Fracture

The Veteran is seeking a rating in excess of 20 percent for his service-connected right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis.  The Veteran is currently evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5255 for this disability.  

The Veteran was most recently afforded VA examinations for his right femur in October 2016.  However, the examination report is not fully responsive to the pertinent rating criteria for evaluating the service-connected right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis.  Although it was noted at the October 2016 VA examination that the Veteran had malunion of the femur, it was not specified whether the Veteran had marked, moderate, or a slight hip disability.  

As such, to ensure the record reflects the current severity of the Veteran's service-connected right femur fracture with leg length discrepancy with osteoarthritis of the right hip and pelvis, the Board finds that a contemporaneous examination, responsive to all pertinent rating criteria, is needed.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Lewinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Colon Cancer

Originally, in July 2009, the Veteran filed a claim for service connection for colon cancer.  The Veteran was afforded a VA examination in October 2016 in which the VA examiner opined that the Veteran's colon cancer, diagnosed in 2008, was neither related to his military service nor caused or aggravated by his service-connected post-operative anal fissure.  

However, the medical evidence of record shows that the Veteran was actually diagnosed with rectal cancer in May 2008.  Therefore, a remand is needed in order to obtain an addendum medical opinion that clarifies the October 2016 VA medical opinion regarding the Veteran's diagnosis and opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate with the claims file.  

2.   After the above development has been completed, obtain an appropriate VA addendum opinion to determine the nature and severity of the Veteran's service-connected right femur fracture.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right femur fracture.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the applicable criteria, 38 C.F.R. § 4.71(a), Diagnostic Codes 5250-5255, 5275.  

Specifically, the examiner must address whether the Veteran had ankylosis of the hip under Diagnostic Code 5250.  Also, under Diagnostic Code 5255, the VA examiner should address whether the Veteran had fracture of shaft or anatomical neck of the femur with nonunion with loose motion or with nonunion without loose motion.  The VA examiner should determine whether the Veteran had fracture of the surgical neck of the femur with false joint.  Also, the VA examiner should determine whether the Veteran had malunion with marked, moderate, or slight knee or hip disability.  

3.  After the above development has been completed, obtain a VA addendum medical opinion from the same VA examiner who performed the October 2016 VA examination (if this examiner is not available, then another appropriate clinician should be found to provide the opinion) to clarify the Veteran's diagnosis for his intestinal condition.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and thoroughly reviewed by the examiner.  The VA examiner should address the following:

(a)  Clarify whether the Veteran has been diagnosed with colon cancer or rectal cancer.  If, the Veteran has been diagnosed with rectal cancer, then the VA examiner should state whether colon cancer and rectal cancer are the same.  The Board notes that records in the claims file reflect a diagnosis of rectal cancer in May 2008.  

(b)  If the Veteran had rectal cancer, then the VA examiner should address the following:  

(1)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rectal cancer began in service, was caused by service, or was otherwise related to service, to include whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of anal pain with palpable mass and anal fissures or hemorrhoids were early manifestations of his cancer and whether his cancer is related to an inservice MVA.  

(2)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rectal cancer was caused by the Veteran's service-connected anal fissure.  

(3)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rectal cancer was aggravated by the Veteran's service-connected anal fissure.  

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any of the issues remains denied, issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


